 COCA-COLA BOTTLING CO.Coca-Cola Bottling Company of Forth Worth andAmalgamated Meat Cutters & Butcher Workmenof North America, AFL-CIO, Local 540. Case 16-RC-7320May 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer ClaudeWitherspoon of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the Board's Rules and Regulations andStatements of Procedure, Series 8, as amended, theRegional Director for Region 16, transferred thiscase to the Board for decision. Thereafter, theEmployer filed a brief in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In its petition the Petitioner sought to representa unit described as "all regular truck drivers and allpre-salesmen in the Employer's plant in TarrantCounty, Texas, excluding all production, mainte-nance, warehousemen, cold-bottle drivers, officeemployees, supervisors, guards and watchmen asdefined in the Act."At the hearing the Petitioner clarified its unitposition by requesting that the unit include all omegadrivers, pre-salesmen, conventional route salesmenand transport drivers, but exclude cold-bottle routesalesmen, full service route salesmen, snappy snackroute salesmen, and specialists. At the conclusion ofthe hearing, the Petitioner expressed its willingness toparticipate in an election in a broader unit, includingI Employer's other departments, not involved in this proceeding, areresponsible for service, garage maintenance, advertising, and the businessoffice.229 NLRB No. 92the cold-bottle route salesmen, full service routesalesmen, and snappy snack route salesmen provid-ing that such unit exclude employees classified asspecialists. The Employer contends that only a unitconsisting of all employees in its sales departmentand the transport drivers is appropriate. There is nobargaining history at the Employer's plant.The Employer is engaged in bottling and distrib-uting soft drinks and allied vending machine pro-ducts in Tarrant County, Texas, where it operatesfrom three facilities; i.e., downtown Fort Worth,northside Fort Worth, and Arlington, Texas. Theproduction facility is located in the downtownfacility and the Employer maintains warehouses atall three locations. The Petitioner seeks to representemployees at all three locations.The Employer's operation is administratively di-vided into separate departments. The sales depart-ment includes all of the petitioned-for employeesexcept the transport drivers, who are part of theproduction department.' The parties agreed toinclude the transport drivers in any unit foundappropriate.The Petitioner seeks to represent the followingclassifications of employees in the sales department:Pre-salesmen route employees: There are 17 employ-ees in this classification and it is their responsibilityto sell the Employer's products to both high and lowvolume home package accounts, including super-markets, convenience stores, liquor stores, "mom andpop" grocery stores, drugstores, and service stations.They also make arrangements for the purchase ofcoolers and racks. In addition, they stock or displaythe Employer's products on customers' premises, andcollect payments on certain accounts.Omega drivers: There are eight employees in thisclassification and it is their job to deliver theEmployer's product to larger volume accounts suchas grocery stores, after the pre-salesmen have securedthe customers' orders. They have the responsibilityfor delivering the products to the backrooms ofstores, picking up the empties, and collecting on theaccounts.Conventional route salesmen: There are 16 employ-ees in this classification and it is their duty to sell anddeliver the Employer's product to outlets, such asdrugstores, small grocery stores, liquor stores andconvenience stores, where the product is taken home,rather than consumed on the premises. Additionally,they sell rack replacements and collect on coolers.The Petitioner would exclude from the unit all salesdepartment employees in the following classification:Cold-bottle route salesmen: There are 35 employeesin this category and it is their function to sell and553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeliver bottled products to accounts where theproduct is consumed cold, usually on the premises.They also make arrangements for the placement ofcoolers and racks, and collect on these accounts.Basically, these employees service small conveniencestores, "mom and pop" grocery stores, restaurants,and schools.Full service route salesmen: There are 10 employeesin this classification who are responsible for placing,filling, and maintaining company-owned vendingmachines at outlets which would include schools,hotels, motels, offices, and hospitals. Additionally,they are required to try and sell new products andcoolers, and find better cooler locations.Snappy snack route salesmen: There are six employ-ees in this category who are responsible for sellingand displaying certain snack items in the sameoutlets served by the full service routemen. Theseproducts are usually purchased, rather than manu-factured, by the Employer.Specialists: There are seven employees in thisclassification. It is their function to sell coolers andracks, as well as the necessary products to fill them.They are primarily responsible for securing newaccounts or for expanding sales to existing accounts.They also remodel display areas on the customers'premises.The similarity of duties, skills, fringe benefits, andsupervision of all employees in the sales departmentpersuades us that the Petitioner's proposed unit ofless than all sales employees is inappropriate.All employees in the sales department performsimilar duties requiring similar skills. These dutiesare basically to sell and/or deliver the Employer'sproducts to a variety of retail outlets in the samegeneral metropolitan area. In performing theseduties, the employees drive company-owned cars ortrucks of assorted sizes, and use the same loadingarea at each of the Employer's three locations.The record shows that all sales department employ-ees wear the same standard Coca-Cola uniform: darkgray pants and a lighter gray shirt with whitepinstripes and dark gray sleeves and a red Coca-Colalogo. The specialists wear this uniform when they areremodeling a beverage department or vault window.In contrast, the production employees wear a solidgreen uniform.The record reveals that the duties of employees inthe job classifications discussed above overlap inmany respects. Thus, there is little difference betweenthe cold-bottle and conventional route salesmenbecause they call on many of the same types ofoutlets. Additionally, the pre-salesmen have some ofthe same duties as the cold-bottle and conventional2 It appears that one pre-salesman is paid at an hourly rate. The reasonfor this departure is not shown.route salesmen. In addition, the record reveals thatcold-bottle route salesmen sometimes work onSaturdays as omega drivers, and at other timessubstitute for conventional route or full service routesalesmen.The Petitioner's proposed unit does not distinguishbetween employees who are engaged exclusively indelivering the Employer's products (omega drivers)and those engaged solely in selling the Employer'sproducts (pre-salesmen). Indeed, the Petitioner alsoseeks the conventional route salesmen who sell anddeliver the Employer's products.Further evidence of the community of interestexisting among all employees in the sales departmentis the frequent transfer of employees from one jobclassification to another. For example, of the 17 pre-salesmen whom Petitioner seeks to include in theunit, 8 have previously worked as cold-bottle routesalesmen, or full service drivers whom the Petitionerseeks to exclude from the unit. Similarly, of the 16conventional route salesmen sought to be included, 4previously worked as cold-bottle route salesmenwhom, as noted, Petitioner would exclude. The otherareas of the sales department operation have thesame high degree of transfers between job classifica-tions.All employees in the sales department enjoy thesame vacation, pension, sick leave, hospital-lifeinsurance, and bonus benefits. All sales departmentemployees attend regularly scheduled sales meetings.In regard to salary structure, the conventional routesalesmen whom Petitioner seeks to represent are paidon a salary-plus-commission basis, the same as thecold-bottle and full service route salesmen whomPetitioner would exclude from the unit. Similarly, thepre-salesmen, whom the Petitioner would include inthe unit, and the snappy snack route salesmen andspecialists, whom Petitioner would exclude, arecompensated on a straight salary basis.2It is clear,therefore, that the method of compensation cannotform the basis for finding the requested unitappropriate. All sales department employees areunder the supervision, direction, and control of SalesManager David Van Houten who handles the laborrelations for all employees in the sales department.Additionally, there is overlapping supervision amongthe job classifications. Thus, for example, twosupervisors direct the work of cold-bottle routemen,whom Petitioner would exclude, as well as conven-tional, full service, and omega drivers, whomPetitioner seeks to include in the unit. Similarly,three other supervisors oversee a combination ofcold-bottle and conventional delivery employeeswhile one supervisor oversees both omega drivers554 COCA-COLA BOTTLING CO.and pre-salesmen. Of the remaining four supervisors,two direct cold-bottle, one directs full service, andone directs snappy snack employees exclusively.Obviously, the method of supervision has no rela-tionship to the requested unit.Based on all of the foregoing, we find that a unitlimited to omega drivers, pre-salesmen, conventionalroute salesmen, and transport drivers is too limited inscope where, as here, there is no factual, logical, orrational basis for excluding the other classificationsin the sales department.3As stated previously, the Petitioner agreed toparticipate in an election in a broader unit providedthat such a unit excluded the employees classified asspecialists. The specialists, as indicated above, areprimarily involved in selling coolers, delivering racks,remodeling beverage departments, remodeling vaultwindows in convenience stores, and obtaining newlocations for full service accounts. When they sell arack the specialists are also selling the products thatgo on the rack like the other salesmen. All of thespecialists have been on routes before and are paid astraight salary similar to that of the pre-salesmen,snappy snack route salesmen, and omega drivers.It should be noted that the specialists are directlysupervised by David Van Houten and work out of3 See Walker-Roemer Dairies, Inc., 196 NLRB 20 (1972), where theBoard found the petitioner requested a unit too narrow in scope anddirected an election in a combined unit consisting of both wholesale andretail route salesmen since both categories sold and delivered essentially thesame products and had frequent daily contacts.the main plant location. They share offices locatednear the loading dock, but have no secretaries, andwork in their offices only for a short period of timeeach day as most of their time is spent at customers'stores.The record indicates that the specialists performfunctions similar to those of other employees in thesales department and we find that their duties andinterests are more closely allied with the salesdepartment than any other group of employees in theEmployer's plant. Moreover, to exclude the special-ists would render them the only unrepresentedemployees in the sales departmentsTherefore, we find that the specialists share acommunity of interest with the other employees inthe unit, and that no compelling reason has beenadvanced for excluding them from such unit.Inasmuch as the Petitioner has unequivocally indi-cated that it is unwilling to participate in an electionin any unit which includes the specialists, we arecontrained to dismiss the petition.5ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.4 Victor Industries Corporation ofCalifornia. 215 NLRB 48 (1974).5 Sisters of St. Joseph of Peace d/b/a Sacred Heart General Hospital, 219NLRB 966 (1975).555